DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 03 May 2021 has been received and entered.  Claims 1 and 7 have been amended and claims 2-6 and 8-26 have been.  Claims 1 and 7 are currently pending and under consideration in the instant Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be round in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 15 and 22 February 2021 have been fully considered but are not found to be persuasive.

Drawings
The drawings were received on 03 May 2021.  These drawings are accepted.

Specification
The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not include “that…to which the invention pertains” because the “invention” is a method.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 have been amended and are directed to “alleviating a progression of triple-negative breast cancer or triple-negative breast cancer metastasis” wherein the metastasis is “triple-negative breast cancer bone metastasis”.  These newly added limitations are considered new matter.  The instant specification fails to provide a basis for “triple-negative breast cancer” or “triple-negative breast cancer bone metastasis”.  Applicant has failed to point to any portion of the specification as originally filed that supports these limitations. 
Applicant asserts at page 10 of the response that the cell line used in the experiments in the instant application is a triple-negative breast cancer cell line.  While this fact is noted, there is nothing in the instant application that contemplates limiting the claimed method to triple-negative breast cancer.  Furthermore, there is nothing in the disclosure that would suggest that the claimed method would be limited to any particular type of breast cancer and therefore, this limitation appears to be new matter.
A search of the PG Pub for the instant application failed to reveal any reference to “triple-negative breast cancer”.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a method for alleviating a progression of triple-negative breast cancer or triple-negative breast cancer metastasis” by administration of FSTL1 protein.  FSTL1 is follistatin-like1 and is a bone morphogenetic protein 4 signaling antagonist and a secreted follistatin-module-containing glycoprotein.  Fstl1 is essential for tracheal cartilage formation and aveolar maturation (see Geng et al.  PNAS 108(17):  7058-7063, 2011).  The specification teaches that a breast cancer cell line (MDA-MB-231) treated with FSTL1 conditioned medium showed a decrease in phosphorylation of Akt1, a decrease in phosphorylation of PTEN and “increased tumor suppression effect”.  Example 2 shows that FSTL1 can regulate the induction of Akt-mediated NF-kappaB signaling.  Example 4 shows that FSTL1 inhibited MMP-9, VEGF and ICAM-1 in vitro MDA-MB-231 cells.  Example 5 shows that mice implanted with an MDA-MB-231 cell tumor expressing FSTL1 had inhibited tumor growth compared to a control implanted tumor.  Example 5 also demonstrates that FSTL1 inhibits osteoclast formation.
The instant specification fails to enable alleviating a progression of triple-negative breast cancer or metastasis by the administration follistatin-like 1 protein (FSTL1).  
Cancer cell lines have been used in laboratory and preclinical investigations for more than 50 years, but they have limitations.  MDA-MB-231 is the most commonly studied cell line and was established in the 1970s (Chavez et al.  Breast Dis.  32(1-2):  35-48, 2010; at page 2).   Chavez et al. state that while the utility of TNBC (triple-negative breast cancer) cell lines “for the discovery of genetic abnormalities is supported by the data, perhaps the greatest pitfalls arise in using TNBC cell lines to study the biology of TNBC and identify therapies for TNBC” (see page 6, paragraph 4) and “it is clear that preclinical data with cell lines must be used cautiously in the development of therapeutics” (see page 7, paragraph 3).  Chavez et al. conclude that while human cancer cell lines have been a useful tool for the study of the genetics, molecular biology, biology and therapy of cancer in many tumor types, including breast cancer, therapeutic studies in TNBC have not readily translated into clinical results (see page 9, paragraph 3).  Therefore, the prior art clearly establishes that experimental results obtained from breast cancer cell lines and specifically MDA-MB-231 are not predictive of clinical results.

CD45-/lowALCAM+ cells.  When these cells were coinjected subcutaneously with human breast cancer MDA231 cells into immunodeficient mice, tumor bone metastasis was caused (see page 6190, column 2).  Kudo-Saito et al. also analyzed tumor tissues from patients with stage III breast cancer and found that ALCAM+ cells were significantly increased in FSTL1+ tumor tissues but not normal tissues suggesting a causal connection between these molecules in tumor microenvironment (see paragraph spanning pages 6190-6191).  Lastly, Kudo-Saito et al. blocked FSTL1 by siRNA in mice and the FSTL1 knockdown prevented no only tumor metastasis but also immune dysfunction (see page 6192, column 1, paragraph 1).  Kudo-Saito et al. conclude that FSTL1 is a prominent trigger to drive cancer bone metastasis accompanied by immune dysfunction and that FSTL1 would be a potential target for treating bone metastasis in patients (page 6192, column 1, paragraph 3).  
Bae et al. (Oncotarget  7(14):  18076-18084, 2015) teach that FSTL1 plays important roles in epithelial carcinoma.  Bae et al. teaches that FSTL1 inhibition induces apoptosis in lung cancer cells (see abstract).  Gu et al. (Cell Death and Disease  9:  654, 2018) teaches that FSTL1 has been reported to have both tumour-promoting and in vivo (page 4, column 2) and FSTL1 enhances colorectal cell migration and invasion in vitro and promotes liver metastasis in vivo (see page 13, column 1, paragraph 1).  Lastly, U.S. Pat. No. 10,806,787 teaches the use of an antibody that binds and neutralizes FSTL1 for the treatment of cancer.  ‘787 teaches that the anti-FSTL1 antibody is an inhibitor of metastasis of cancer cells and is an anticancer agent (see claim 7).
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of “undue experimentation.”  These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The instant claims are directed to methods of alleviating a progression of triple-negative breast cancer or metastasis by the administration follistatin-like 1 protein (FSTL1).  The examples in the instant specification are limited to experimentation with the MDA-MB-231 breast cancer cell line.  While breast cancer cell lines are used in research for the development of cancer therapeutics, Chavez et al. clearly establishes that experimental results obtained from breast cancer cell lines are not predictive of clinical results.  While the skill in the art is high, the instant specification fails to provide 

Response to Arguments
Applicant argues at page 9 that the scope of the claims has been narrowed to recite triple-negative breast cancer.  Applicant also asserts that the Examples in the specification demonstrate that FSTL1 alleviates the progression of TNBC and its metastasis in vivo and in vitro.  Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner has acknowledged the Examples in the instant specification in the grounds of rejection.  Inhibition of MDA-MA-231 cells in culture and -/lowALCAM+ cells and when these cells were coinjected subcutaneously with human breast cancer MDA231 cells into immunodeficient mice, tumor bone metastasis was caused (see page 6190, column 2).  Therefore, the examples in the instant specification fail to enable methods of alleviating progression of triple-negative breast cancer or metastasis thereof in a subject by the administration of FSTL1, absent evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Christine J Saoud/Primary Examiner, Art Unit 1647